Citation Nr: 1825659	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as secondary to medications used to treat service-connected skin disabilities.  


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from June 1980 to February 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent a VA examination of her thyroid condition in January 2014; additionally, the AOJ obtained an addendum opinion in May 2016.  The Board reflects that although both the January 2014 and May 2016 VA examiners addressed whether the Veteran's use of Accutane in 1996 to treat her service-connected skin disabilities caused her hypothyroidism, neither of those examiners addressed the aggravation prong of secondary service connection.  Accordingly, the Board finds that a remand is necessary in order to obtain another VA examination and an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).

On remand, the Board also finds that any outstanding VA treatment records should be obtained.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already associated with the claims file from the Columbia VA Medical Center, or any other VA medical facility that may have treated the Veteran and associate those documents with the claims file.

2.  Ensure that the Veteran is scheduled for a VA examination with an appropriate examiner in order to determine whether the Veteran's hypothyroidism is related to her service-connected skin disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following examination of the Veteran and review of the claims file, the examiner should opine whether her hypothyroidism at least as likely as not (50 percent or greater probability) was (a) caused by; or, (b) has been aggravated (i.e., chronically worsened) by her service-connected skin disabilities (hydradentitis suppurative and acne vulgaris), and/or any medications that she has used or is currently using to treat those conditions.  The examiner is reminded that he or she must address both prongs (a) and (b) above.  

In addressing the above, the examiner must address the Veteran's noted Accutane use in 1996, as well as the multitude of internet articles and treatise evidence she has submitted involving side effects and/or complications from Accutane (Isotretinoin) use.  The examiner should also consider any other pertinent evidence of record, as appropriate.

All findings should be reported in detail and all opinions must be accompanied by a clear rationale.

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim for service connection for hypothyroidism, to include as secondary to medications used to treat service-connected skin disabilities.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

